

	

	

	

		III

		109th CONGRESS

		1st Session

		S. RES. 111

		IN THE SENATE OF THE UNITED STATES

		

			April 15, 2005

			Mr. Lugar submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Urging the United States to increase its

		  efforts to ensure democratic reform in the Kyrgyz Republic.

	

	

		Whereas

			 on August 31, 1991, the Kyrgyz Republic declared independence from the Soviet

			 Union;

		Whereas

			 the Kyrgyz Republic was ruled by President Askar Akayev from October 1991 to

			 April 2005;

		Whereas

			 the Kyrgyz Republic held a first round of parliamentary elections on February

			 27, 2005;

		Whereas

			 the United States Government recognized several areas of improvement in the

			 parliamentary elections in the Kyrgyz Republic, including competitive elections

			 and the active participation of civil society, but it noted the elections fell

			 short of the commitments of the Kyrgyz Republic to the Organization for

			 Security and Cooperation in Europe (OSCE) and other international entities to

			 fully meet the accepted criteria for democratic elections;

		Whereas

			 nation-wide demonstrations sparked by the flawed parliamentary elections in the

			 Kyrgyz Republic led to the departure of President Akayev and the collapse of

			 his government on March 22, 2005;

		Whereas

			 Askar Akayev officially resigned as President of the Kyrgyz Republic on April

			 4, 2005;

		Whereas

			 the Kyrgyz people, through their actions, have created an opportunity for a

			 democratic and stable future for the Kyrgyz Republic;

		Whereas

			 the interim government in the Kyrgyz Republic can earn the confidence of the

			 Kyrgyz people and the international community by abiding by its commitment to

			 hold free and fair presidential elections on July 10, 2005, and by ensuring

			 that the members of the new parliament in the Kyrgyz Republic represent the

			 choice of the Kyrgyz people;

		Whereas

			 the interim government in the Kyrgyz Republic can move towards resolving the

			 political crisis in the Kyrgyz Republic in a way that confirms the will of the

			 Kyrgyz people by working closely with its immediate neighbors and with the

			 OSCE;

		Whereas

			 the United States strongly supports efforts by the OSCE to work with the Kyrgyz

			 people to strengthen democratic institutions in the Kyrgyz Republic, which will

			 provide the foundation for political stability in the Kyrgyz Republic;

		Whereas

			 the United States and the Kyrgyz Republic value a good relationship;

		Whereas

			 the United States provides humanitarian assistance, nonlethal military

			 assistance, and assistance to support economic and political reforms as part of

			 the democratic transition process in the Kyrgyz Republic; and

		Whereas

			 security in the Kyrgyz Republic remains a top concern of the United States due

			 to its strong support of the United States in the global war on terrorism: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)welcomes the official resignation of Askar

			 Akayev as President of the Kyrgyz Republic;

			(2)acknowledges and welcomes the close

			 relationship formed between the United States and the Kyrgyz Republic since it

			 declared independence from the Soviet Union on August 31, 1991;

			(3)supports the sovereignty, independence, and

			 territorial integrity of the Kyrgyz Republic;

			(4)urges the continuation of strong support

			 for democratic reform, including respect for the rule of law and human rights,

			 in the Kyrgyz Republic;

			(5)urges the interim government in the Kyrgyz

			 Republic to move swiftly toward the democratic government ratified by the

			 Kyrgyz people by holding free, fair, and transparent presidential elections on

			 July 10, 2005, and by ensuring that the new parliament in the Kyrgyz Republic

			 represents the choice of the Kyrgyz people; and

			(6)urges the people of the Kyrgyz Republic to

			 take advantage of the readiness of the Organization for Security and

			 Cooperation in Europe (OSCE) to expand its assistance in preparing for free and

			 fair presidential elections in the Kyrgyz Republic as the foundation of

			 political legitimacy and stability in the Kyrgyz Republic.

			

